DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 07/22/2022 Remarks.
Claims 1-9, 17-19 are examined.  Claims 10-16 and 20 have been withdrawn.  Claim 18 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,081,186 to Lee et al. (hereafter Lee) in view of US 6,768,680 to Kato (hereafter Kato).
Regarding independent claim 1, Lee teaches a memory device comprising: 
a memory block including a plurality of strings that are connected in common to a source line (FIG. 2A: common source line CSL); 
a peripheral circuit (FIG. 1: voltage generator 130, row decoder 140 and page buffer unit 150) configured to perform an erase operation including a first erase operation (perform erase operation in S120 of FIG. 6 for loop1 of FIG. 8B), an erase verify operation (performing erase verify operation in S130 of FIG. 6), and a second erase operation (perform erase operation in S120 of FIG. 6 for loop2 of FIG. 8B) on the memory block; and 
control logic (FIG. 1: control logic 120) configured to control the peripheral circuit to perform the erase operation, 
wherein, during the second erase operation (FIG. 8B: loop2), the control logic controls the peripheral circuit to apply a first erase voltage to the source line, BL and CSL in loop2 are applied with Vers1 in FIG. 8B, when the erase fails as the result of NO from step S240 of FIG. 6).
Lee does not teach strike through limitations.  Lee suggests the erase pass bit line(s) having different biasing scheme (see 8:36-40).
Kato teaches a method of erasing comprising apply a second erase voltage, which is lower than the first erase voltage, to a bit line connected to a NAND string determined as erase pass among the plurality of strings (FIG. 1: voltage of VBL0=0V applied to unselected BL(s), i.e. erase pass bit line(s), is lower than voltage of VBL1=7V applied to selected BL(s), i.e. erase fail bit line(s) during an erase operation, see 5:28-6:17 and 12:64-67).
Since Lee and Kato are both from the same field of endeavor, the purpose disclosed by Kato would have been recognized in the pertinent art of Lee.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to inhibit further programming of erase pass bit line(s) by applying a voltage of 0V as suggested in Kato to the NAND strings of Lee because it is one of the known methods.
Regarding dependent claim 2, Lee teaches wherein the control logic controls the peripheral circuit to perform the erase verify operation after the first erase operation and to perform the second erase operation when it is determined that the erase verify operation failed (FIG. 9: S220[Wingdings font/0xE0] S230[Wingdings font/0xE0] S250[Wingdings font/0xE0] back to S220).
Regarding dependent claim 3, Lee teaches wherein the control logic controls the peripheral circuit to apply the first erase voltage to the source line of the memory block and the bit lines of the memory block during the first erase operation (FIG. 8B: BL and CSL in loop1 are applied with Vers1).
Regarding dependent claim 4, Lee teaches wherein the peripheral circuit comprises: an inherent source line driver configured to apply the first erase voltage to the source line under control of the control logic (for applying Vers1 to CSL during loop1 of FIG. 8B); and page buffers (FIG. 1: page buffer unit 150) configured to apply the first erase voltage or the second erase voltage to the bit lines connected to the plurality of strings under the control of the control logic (for applying Vers1 to BL during loop1 and loop2 of FIG. 8B).
Regarding dependent claim 5, Kato teaches a page buffers (FIG. 1: operation circuit 109) is connected to a corresponding bit line among the bit lines (FIG. 1: to the drain of memory cell 101 at Vd), and wherein each of the page buffers comprises: an erase voltage controller configured to apply the first erase voltage or the second erase voltage to the corresponding bit line in response to a verify signal (FIG. 1: switch 105 to apply either VBL0 or VBL1 to the drain of the memory cell at Vd); and a bit line sensor configured to sense a potential or a current amount of the corresponding bit line through the corresponding bit line during the erase verify operation and generate the verify signal according to a sensing result (FIG. 1: sense amplifier 102 for generating verify signal Sv to control switch 105, see 5:28-6:17).
Regarding dependent claim 6, Kato teaches wherein the bit line sensor generates the verify signal of a first logic level when a corresponding string is determined as erase pass as the sensing result (FIG. 3: verify signal with “low” logic), and generates the verify signal of a second logic level when the corresponding string is determined as erase fail (FIG. 3: verify signal with “high” logic, also see 5:28-6:17).
Regarding dependent claim 7, Lee and Kato teach wherein the bit line sensor generates the verify signal of the second logic level during the first erase operation (such as when the memory cell needs further erased in second erase loop).
Regarding dependent claim 8, Lee and Kato teaches wherein, during the second erase operation, the erase voltage controller applies the second erase voltage to the corresponding bit line in response to the verify signal of the first logic level or applies the first erase voltage to the corresponding bit line in response to the verify signal of the second logic level (signal Sv of Kato determining if VBL0 is applied in case erase pass or VBL1 in case erase fail in second erase loop of Lee).
Regarding dependent claim 9, Lee teaches wherein the control logic controls the peripheral circuit to end the erase operation of the memory block when all of the plurality of strings are determined as erase pass during the erase verify operation (FIG. 6: result of YES from step S140) and perform the second erase operation when at least one string among the plurality of strings is determined as erase fail (FIG. 6: result of NO from step S140).
Regarding independent claim 17, Lee teaches a method of operating a memory device, the method comprising: 
performing a first erase operation of applying a first erase voltage to a source line and bit lines of a selected memory block (perform erase operation in S120 of FIG. 6 for loop1 of FIG. 8B with Vers1 is applied to both BL and CSL); 
determining whether each of a plurality of strings included in the selected memory block is erased by performing an erase verify operation (performing erase verify operation in S130 of FIG. 6); and 
performing a second erase operation of applying the first erase voltage to the source line (perform erase operation in S120 of FIG. 6 for loop2 of FIG. 8B) that is connected to the plurality of strings in common (FIG. 2A: common source line CSL), BL and CSL in loop2 are applied with Vers1 in FIG. 8B, when the erase fails as the result of NO from step S240 of FIG. 6).
Lee does not teach strike through limitations.  Lee suggests the erase pass bit line(s) having different biasing scheme (see 8:36-40).
Kato teaches a method of erasing comprising apply a second erase voltage, which is lower than the first erase voltage, to a bit line connected to a NAND string determined as erase pass among the plurality of strings (FIG. 1: voltage of VBL0=0V applied to unselected BL(s), i.e. erase pass bit line(s), is lower than voltage of VBL1=7V applied to selected BL(s), i.e. erase fail bit line(s) during an erase operation, see 5:28-6:17 and 12:64-67).
Since Lee and Kato are both from the same field of endeavor, the purpose disclosed by Kato would have been recognized in the pertinent art of Lee.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to inhibit further programming of erase pass bit line(s) by applying a voltage of 0V as suggested in Kato to the NAND strings of Lee because it is one of the known methods.
Regarding dependent claim 18, Lee teaches wherein the first erase voltage is applied to a bit line of a string determined as erase fail among the plurality of strings during the second erase operation (FIG. 9: S220[Wingdings font/0xE0] S230[Wingdings font/0xE0] S250[Wingdings font/0xE0] back to S220).
Regarding dependent claim 19, Kato wherein the second erase voltage is lower than the first erase voltage (VBL0=0V is lower than VBL1=7V, see 12:64-67).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lee does not disclose or reasonably suggest applying, during an erase operation, different erase voltages to a string determined as erase pass and a string determined as erase fail according to a result of an erase verify operation. Examiner partially disagrees with this statement.
Lee clearly teaches, during an erase operation comprising LOOP1 and LOOP2 as shown in FIG. 8B, the same erase voltages Vers1 is applied to fail/selected bit lines BL and common source line CSL of the selected block.  However, Lee is silent regarding applying any voltage to pass/unselected bit lines BL of the selected block.  In other words, Lee explicitly teaches applying, during an erase operation, .
Applicant further argues that Kato does not disclose or reasonably suggest applying, during an erase operation, different erase voltages to a string determined as erase pass and a string determined as erase fail according to a result of an erase verify operation. Examiner also partially disagrees with this statement.
Kato describes, in column 12, lines 64-67: 
“For instance, voltages in an operation state are set as VLB1=7 V, VWL1=10 V, and Vref1=5 V. Also, voltages in a non-operation state are set as VBL0=0 V, VWL0=0 V, and Vref0=1 V.”
From the cited passage, non-operation state is seen as the state when the memory cell of the memory block is not selected for read, write, verify, or erase operation.  The non-operation state is not limited to verify operation as argued by Applicant.  In particular, when the memory cell has passed erase verification, and no longer needs to be erased, bit line coupled to the memory cell is seen as unselected bit line, and applied with voltage of VBL0=0 V. Kato further teaches, in column 4 lines 61-67, the memory device shown in FIG. 1 may have NAND type structure, which implies that the bit line is connected to a string of memory cells.  In other words, Kato teaches applying, during an erase operation, .
Therefore, Lee in combination with Kato teach applying, during an erase operation, different erase voltages to a string determined as erase pass and a string determined as erase fail according to a result of an erase verify operation. 
Claims 1-9, 17-19 maintain rejected for the reason set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 29, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824